Exhibit 10.6

GUARANTY SUPPLEMENT

April 30, 2012

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
October 14, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario (the “Canadian Borrower”), United Rentals
Financing Limited Partnership (the “Specified Loan Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Agent and (ii) the
U.S. Guarantee Agreement referred to in the Credit Agreement (such U.S.
Guarantee Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement, being the “Guaranty”). The capitalized terms defined
in the Guaranty or in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) Each of the undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, of all Obligations of
each other Obligor, whether now or hereafter existing (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, Attorney Costs) incurred by the Agent
or any other Secured Party (to the extent provided for in the Credit Agreement)
in enforcing any rights under this Guaranty Supplement, the Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, each of
the undersigned’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any other Obligor to any Secured
Party but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Obligor.

(b) Each of the undersigned, and by its acceptance of this Guaranty Supplement,
the Agent and each other Secured Party, hereby confirms that it is the intention
of all such Persons that this Guaranty Supplement, the Guaranty and the
Obligations of each of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of each of the undersigned
hereunder and



--------------------------------------------------------------------------------

thereunder. To effectuate the foregoing intention, the Agent, the other Secured
Parties and each of the undersigned hereby irrevocably agree that the
Obligations of each of the undersigned under this Guaranty Supplement and the
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such undersigned under this Guaranty Supplement and the
Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each of the undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Guaranty, the Canadian Guarantee Agreement or any
other guaranty, such undersigned will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor (as such term
is defined in the Credit Agreement) so as to maximize the aggregate amount paid
to the Secured Parties in respect of the Guaranteed Obligations.

Section 2. Obligations Under the Guaranty. Each of the undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. Each of the undersigned further agrees, as of the date
first above written, that each reference in the Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to such
undersigned.

Section 3. Representations and Warranties. Each of the undersigned hereby makes
each representation and warranty set forth in Section 6 of the Guaranty to the
same extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
communication shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (A) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY SUPPLEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION
AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH OF THE UNDERSIGNED CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THOSE
COURTS.

(B) EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
AND

 

2



--------------------------------------------------------------------------------

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE UNDERSIGNED
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SUPPLEMENT OR THE
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR IS
TO BE A PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(C) EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY IN ANY NEW YORK
STATE OR FEDERAL COURT. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT. EACH OF THE
UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

(D) EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE ACTIONS OF ANY SECURED PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. EACH OF
THE UNDERSIGNED AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY
A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE
UNDERSIGNED AGREES THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY SUPPLEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.

Section 6. Removal of Immaterial Subsidiary Designation. As of the date hereof,
Holdings has removed the designation of each of the undersigned as Immaterial
Subsidiaries under the Credit Agreement. Accordingly, in connection therewith
and concurrently with the effectiveness of this Guaranty Supplement, as of the
date hereof, the undersigned acknowledge that Section 16 of the Guaranty shall
be of no further force and effect.

 

3



--------------------------------------------------------------------------------

Very truly yours, INFOMANAGER, INC. By   /s/ Irene Moshouris   Name:   Irene
Moshouris   Title:   Vice President and Treasurer UNITED RENTALS REALTY, LLC, BY
UNITED RENTALS (NORTH AMERICA), INC., ITS MANAGING MEMBER By   /s/ Irene
Moshouris   Name:   Irene Moshouris   Title:   Senior Vice President and
Treasurer WYNNE SYSTEMS, INC. By   /s/ Irene Moshouris   Name:   Irene Moshouris
  Title:   Vice President and Treasurer

 

[Signature Page to Guaranty Supplement]